COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


MANOR CARE HEALTH SERVICES AND
 AMERICAN MANUFACTURERS MUTUAL
 INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 0511-07-4                                         PER CURIAM
                                                                    JULY 24, 2007
CASSANDRA D. SMITH


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Douglas A. Seymour; Deborah B. Schechner; Siciliano, Ellis,
                 Dyer & Boccarosse, PLC, on brief), for appellants.

                 (Howard B. Ackerman; ChasenBoscolo, on brief), for appellee.


       Manor Care Health Services and its insurer appeal a decision of the Workers’

Compensation Commission finding that Cassandra D. Smith proved her right total knee

replacement and disability beginning July 20, 2006 were causally related to her compensable

December 30, 2002 injury by accident. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Smith v. Manor Care Health Servs., VWC File

No. 215-26-01 (Feb. 28, 2007). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.